Citation Nr: 0934647	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic pain 
syndrome, claimed as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a left hip 
disorder, to include consideration as being secondary to a 
service-connected disability.

3.  Entitlement to an effective date earlier than October 11, 
2005, for a grant of service connection for depression 
secondary to service-connected disability.   

4.  Entitlement to an increased rating for a left knee 
strain, currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for a right ankle 
disorder, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for a right little toe 
amputation, currently rated as 10 percent disabling. 

7.  Entitlement to an increased (compensable) rating for 
hearing loss.  

8.   Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).   
 
A hearing was held via videoconference before the undersigned 
Veterans Law Judge in May 2009.  During the hearing, the 
Veteran withdrew a claim for service connection for a right 
hip disorder.  Accordingly, that issue will not be addressed 
in this decision.  The Board also notes that the Veteran has 
raised a claim for an increased rating for post-traumatic 
stress disorder with depression as well as a claim for 
service connection for ear pain.  Those claims are hereby 
referred to the RO for initial adjudication.  

The claim for service connection for a left hip disorder and 
the claim for a total disability rating based on 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
does not currently have a diagnosis of chronic pain syndrome.

2.  An unappealed decision of July 2002 denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.

3.  A claim for service connection for depression secondary 
to service-connected disability a psychiatric disorder was 
received by the RO on October 11, 2005, and a subsequent 
rating decision granted service connection for PTSD from the 
date of that claim.

4.  An informal claim for secondary service connection for a 
psychiatric disorder had previously been received on May 29, 
2003, and remained pending until the date service connection 
was granted.

5.  The Veteran's left knee strain has not resulted in 
nonunion of the tibia and fibula with loose motion, ankylosis 
of the knee, or a total knee replacement

6.  The Veteran has marked limitation of motion in his right 
ankle, but his ankle is not ankylosed.  

7.  The right little toe amputation residuals include a 
tender scar, but he has not had amputation of the metatarsal 
head. 

8.  The average pure tone hearing thresholds on authorized 
audiological evaluation in December 2008 was 19 decibels in 
the right ear and 19 decibels in the left ear.  Speech 
recognition scores could not be obtained due to the Veteran's 
agitation.  An exceptional pattern of hearing loss was not 
shown.  

9.  The average pure tone thresholds demonstrated during the 
VA examination correspond to category I, and the scores for 
the left ear correspond to category I.  


CONCLUSIONS OF LAW

1.  Chronic pain syndrome was not incurred in or aggravated 
by service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

2.  The requirements for an effective date of May 29, 2003, 
(but no earlier) for the grant of service connection for 
depression and PTSD have been met.  38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.156, 3.159, 3.400 (2008).

3.  The criteria for a disability rating higher than 30 
percent for a left knee strain are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055, 5256, 5257, 5262 (2008).

4.  The criteria for a rating higher than 20 percent for 
right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes (DC) 5020, 5270, 5271 (2008).  

5.  The criteria for a disability rating higher than 10 
percent for the service-connected right little toe amputation 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5172 (2008).

6.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in June 2004, November 
2004, May 2005, October 2005, March 2006, May 2006, April 
2007, September 2007, May 2008 and August 2008.  The RO 
specifically informed the Veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The letters addressed the criteria for service 
connection.  In addition, the letters contained the 
information regarding the criteria need to establish 
entitlement to higher ratings.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.  
The Board also notes that subsequent to the issuance of the 
letters, the Veteran was afforded opportunity to submit 
evidence and his claims were readjudicated.  Therefore, there 
was no prejudice due to the timing of the letters.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded 
appropriate disability evaluation examinations.  The record 
before the Board contains service treatment records and post-
service treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

I.  Entitlement To Service Connection For Chronic Pain 
Syndrome, Claimed As Secondary To A Service-Connected 
Disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for 
disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
chronic pain syndrome.  The Veteran contends that he 
developed such a disorder as a result of his service-
connected disabilities.  The Board notes that the Veteran 
previously established service connection for PTSD with 
depression, rated as 50 percent disabling; a left knee strain 
with lateral instability, status postoperative shaving with 
lateral retinacular release, rated as 30 percent disabling; 
traumatic arthritis of the left knee, rated as 10 percent 
disabling; residuals of a right ankle injury with 
degenerative changes, rating as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; amputation of the 
right little toe with retained foregoing body and painful 
tender scar, rated as 0 percent disabling; tinnitus, rated as 
10 percent disabling; pseudofolliculitis barbae, rated as 10 
percent disabling; and hearing loss, rated as noncompensably 
disabling.  

Significantly, however, the Veteran's current medical 
treatment records and his VA examination reports do not 
contain any diagnosis of chronic pain syndrome. Although 
records reflect treatment for various service connected 
disabilities, including pain from disorders such as his knee 
disorder, a diagnosis of chronic pain syndrome is not noted 
in the treatment records from the date of the Veteran's claim 
until the present date.  

After considering all of the foregoing evidence, the Board 
finds that preponderance of the evidence is against the 
Veteran's claim for service connection for chronic pain 
syndrome.  Except for the Veteran's statements and claims, 
there is no competent medical evidence which shows that the 
Veteran has a diagnosed chronic pain syndrome disorder.  
Neither the medical treatment records, nor the VA examination 
reports contain a diagnosis of any such disability.  The 
Board also notes that, to the extent that the service 
connected disabilities result in pain, such pain is 
considered when assigning the rating for the individual 
service-connected disability.  

Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service 
connection is awarded for "a particular injury or disease 
resulting in disability"); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board again notes, however, that no other 
evidence of record reflects the presence of a diagnosed 
disability during that time frame.  

Accordingly, service connection must be denied because there 
is no competent evidence of a diagnosis of a current chronic 
pain syndrome disability.  See 38 U.S.C.A. § 1110; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Entitlement To An Effective Date Earlier Than October 
11, 2005,
 For A Grant Of Service Connection For Depression Secondary
 To Service-Connected Disability.

The basic facts in this issue are not in dispute.  The 
Veteran essentially contends that he had PTSD and depression 
prior to October 11, 2005.  He believes that the grant of 
service connection for PTSD and depression should be 
effective from the date of his original claim.

Under VA laws and regulations, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155(a). "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet.App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  
This is necessary because generally, the effective date of an 
award of disability compensation based on an original claim 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  However, the effective date based on the 
submission of new and material evidence received after a 
final disallowance of a claim is the date of receipt of a new 
claim or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(q)(1)(ii).

The Board notes that the Veteran's claim for service 
connection for a psychiatric disorder had previously been 
denied on several occasions.  The claim had been denied by 
the Board in May 1985, November 1986, February 1988, February 
1990, June 1995, and August 2001.  In addition, the RO 
subsequently confirmed the denial in July 2002.  The RO 
issued a statement of the case on that issue in April 2003, 
but the Veteran did not subsequently perfect an appeal.  When 
the RO later granted service connection for depression and 
PTSD, the RO based the effective date on correspondence from 
the Veteran received in October 2005.

It is settled law that the effective date for the grant of 
service connection following a final decision is the date of 
the reopened claim. See Sears v. Principi, 16 Vet. App. 244, 
248 (2002) (the Court thus holds that the effective date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monthly benefits no earlier than the date that the 
claim for reopening was filed.)  The Court explained that the 
statutory framework did not allow an effective date back to 
the original claim as a possible effective date for an award 
of service-connected benefits that is predicated upon a 
reopened claim.


The Board finds, however, that an informal claim for 
secondary service connection for a psychiatric disorder had 
previously been received on May 29, 2003, and remained 
pending until the date service connection was granted.  In 
this regard, the Board notes that in a letter from the 
Veteran received on May 29, 2003, he discussed his service-
connected left knee disorder, and further stated that "I get 
continued flashbacks of the last operation that was performed 
on me.  I am not mentally and physically ready for this 
operation at this particular time.  I sometimes get 
hysterical."

Viewed most favorably to the Veteran, this letter can be 
interpreted as raising a claim for secondary service 
connection for a psychiatric disorder.  It is not a notice of 
disagreement as it does not express dissatisfaction or 
disagreement with an adjudicative determination as required 
under 38 C.F.R. § 20.201.  The requirements for an effective 
date of May 29, 2003, (but no earlier) for the grant of 
service connection for depression and PTSD have been met.  A 
date earlier than May 29, 2003 is not warranted because there 
is no correspondence from the Veteran subsequent to the last 
prior final denial in July 2002 but prior to the May 29, 2003 
letter that could be interpreted as a claim.  While the Board 
acknowledges the Veteran's contentions to the effect that he 
had been diagnosed as having PTSD prior to May 2003, the 
existence of a disability prior to that time does not provide 
a basis for extending the effective date to before the date 
of the claim.  

III.  Entitlement To An Increased Rating For A Left Knee 
Strain,
 Currently Rated As 30 Percent Disabling.

During the hearing held in May 2009, the Veteran stated that 
he had previously had three surgeries on his left knee.  He 
said that it was "worse than weak" and without a brace it 
slipped and caused him to fall a lot.  He reported that he 
had to use a cane to walk.  He also stated that it hurt all 
the time, and that he was bothered by cold or rainy weather.   

The report of a VA examination conducted in October 2008 
reflects that the Veteran reported having arthroscopic 
surgery on his knee twice.  He said that he had been told 
that he had severe traumatic arthritis.  He said that he had 
been told that he should have a knee replacement, but he had 
not decided whether to have that done.  He reported having 
pain which was sharp, throbbing, and achy.  He reported that 
he required Motrin and rest for 30 minutes for the pain to 
subside.  He ambulated with a cane for support.  On 
examination, he walked into the room with an antalgic gait in 
favor of the left leg.  He used a cane and a brace on the 
knee.  There was no abnormal wear on his slippers.  There was 
evidence of deformity of the knee.  There was significant 
crepitus throughout the range of motion.  There was swelling 
and moderate effusion.  He lacked 10 degrees of extension.  
Flexion was from 10 degrees to 90 degrees.  He experienced 
significant pain.  On testing stability, "luxation" was 
noted at 30 degrees.  The anterior and posterior cruciate 
ligament test, drawer test, and Lachman's test were negative.  
McMurray test was also negative.  Quadriceps and hamstring 
muscle tests were 3/5.  There was moderate genu varus of the 
left knee.  The pertinent diagnosis was severe degree of 
traumatic degenerative joint disease of the left knee with 
evidence of contractures.  Other VA treatment records and 
examination reports contain essentially the same information.  

The Board notes that under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  

The RO has assigned a 30 percent evaluation under Diagnostic 
Code 5257 for the Veteran's left knee disability after 
finding severe impairment of the knee.  That is the highest 
rating available under that code.  The Veteran also has a 
separate 10 percent rating for arthritis of the left knee, 
and that disorder is not at issue in the current appeal.  

The Board has considered the possibility of rating the 
disability under an alternative diagnostic code.  Diagnostic 
Code 5262 provides that a 40 percent rating is warranted if 
there is nonunion of the tibia and fibula with loose motion 
requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  In evaluating the claim for an increased rating for 
the Veteran's left knee disability, the Board finds that 
there is no evidence of nonunion of the tibia and fibula with 
loose motion.  The treatment records and examination reports 
are entirely negative for any such findings.  Accordingly, 
the Board concludes that the criteria for a rating higher 
than 30 percent for a left knee disorder under Diagnostic 
Code 5262 are not met.  

Under Diagnostic Code 5256, a 40 percent rating is warranted 
where there is ankylosis of the knee in flexion between 10 
and 20 degrees.  A 50 percent rating is warranted where there 
is ankylosis of the knee in flexion between 20 and 45 
degrees.  A 60 percent rating is warranted where there is 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees of more.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256.  Such findings are not shown by any of the medical 
evidence.  The Veteran has never been found to have 
ankylosis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent 
rating is warranted for one year following implantation of a 
prosthetic knee joint.  Thereafter, the minimum rating shall 
be 30 percent.  A 60 percent rating is warranted for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  The Board notes, however, that the 
Veteran has not required a knee replacement.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 30 percent for residuals of an injury to the left 
knee are not met.  

IV.  Entitlement To An Increased Rating For A Right Ankle 
Disorder,
 Currently Rated As 20 Percent Disabling.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Here, the 
Veteran's right ankle disorder has been evaluated under 38 
C.F.R § 4.71a, DC 5271 (2008) which refers to limited motion 
of the ankle.  Under DC 5271, moderate limitation of motion 
of the ankle is assigned a 10 percent rating, and marked 
limitation of motion is assigned a 20 percent rating.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although § 4.40 does not require a separate rating 
for pain, it does provide guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  The Board has a special obligation to provide a 
statement of reasons or bases pertaining to § 4.40 in rating 
cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During the hearing held in May 2009, the Veteran testified 
that his right ankle had gotten worse and had been strained 
because he had to favor his left knee.  He also mentioned 
locking up of the ankle.  

The relevant medical evidence includes VA treatment records 
and disability evaluation examination report.  For example, 
the report of an examination conducted by the VA in October 
2008 (labeled Amputation examination) reflects that the 
Veteran reported having sharp pain in the ankle with pain 
radiating up the leg at times.  He reported having flare-ups 
that lasted 45 minutes.  He also stated that his ankle felt 
weak, stiff and swollen, and sometimes locked up.  On 
physical examination, there was no evidence of effusion.  
There was occasional crepitus.  There was no evidence of 
deformity.  Tenderness was noted.  The range of motion of the 
right ankle was dorsiflexion from 0 to 10 degrees, and 
plantar flexion from 0 to 15 degrees.    He experienced pain 
with passive range at the tail end of the range of motion.  
Strength was 4/5.   The diagnosis was degenerative joint 
disease of the right ankle.  Other VA medical examination 
reports and treatment records contain similar information.  

The Veteran's right ankle has been rated as 20 percent 
disabling.  There is no higher rating available under DC 
5271.  Thus, the Board has considered whether rating the 
Veteran under other analogous ratings would result in a 
higher rating or a rating separate from the one assigned.  
Diagnostic Codes 5270-5274 all address musculoskeletal 
disabilities of the ankle.  Codes 5272, 5273, and 5274 all 
have a maximum rating of 20 percent, so it is not possible 
for the Veteran to be assigned a higher rating by applying 
one of these.  

The final possible rating code, DC 5270, addresses ankylosis 
of the ankle and provides up to a 40 percent disability 
rating.  Ankylosis is "commonly defined as the 'immobility 
and consolidation of a joint.'"  Augustine v. Principi, 18 
Vet. App. 505, 506 (2004) (quoting Dorland's Illustrated 
Medical Dictionary 86 (28th ed.1994)).  The Veteran has been 
afforded VA compensation and pension examinations (VA joints 
examination), and the Board has reviewed his VA treatment 
records.  At no time has the Veteran's ankle been found to be 
ankylosed.  Neither the VA joints examinations nor the VA 
physicians who treated the Veteran - found that the Veteran's 
ankle was immobile, and no MRI or X-ray found that the joint 
had consolidated.  In the absence of ankylosis, a rating 
under DC 5270 is thus not warranted.  The Veteran is also not 
entitled to a higher rating under 38 C.F.R. §§ 4.40 or 4.45 
or under the DeLuca factors.  There is no evidence of such 
severe pain as to cause impairment comparable to ankylosis.  

V.  Entitlement To An Increased Rating For A Right Little Toe 
Amputation,
 Currently Rated As 10 Percent Disabling.

The Veteran's service-connected residuals of a right little 
toe amputation have been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 5172 and Diagnostic 
Code 7804.

Under Diagnostic Code 5172, a noncompensable rating is 
warranted for: amputation of one or two toes, other than the 
great toe, without removal of the metatarsal head.  A 20 
percent rating is warranted for: amputation of one or two 
toes, other than the great toe, with removal of the 
metatarsal head. 38 C.F.R. § 4.71a, Diagnostic Code 5172.  
Also, a 10 percent rating is warranted for superficial scars 
that are painful on examination. See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

The relevant evidence includes the report of an amputation 
examination concluded by the VA in October 2008.  The report 
reflects that the examiner noted that the Veteran was service 
connected for amputation of the right fifth toe, and that he 
reported having a significant degree of pain.  He reported 
that it was a sharp throbbing pain and flareups happened on a 
daily basis.  He stated that he could not walk for more than 
50 yards, or stand for more than 25 minutes before a flare-
ups would start.  On physical examination, the examiner noted 
that the Veteran's slippers which he wore to the examination 
showed no abnormal wear.  The right foot had evidence of pain 
and tenderness along the plantar fascia as well as on the all 
of the foot.  There was evidence of fifth toe amputation with 
significant degree of hypersensitivity along the scar on the 
amputation stump.  The surgical scar measured one and a half 
inches and was well healed with minimal callus formation.  
There was no breakdown of the scar.  The range of motion of 
the remaining toes was normal without pain.  An x-ray was 
interpreted as showing status post amputation of the fifth 
phalanx.  Metallic foreign bodies were suggestive of 
shrapnel.  

The report of a feet examination conducted by the VA in April 
2007 contains similar information.  It was noted that while 
in Vietnam he accidently shot off his toe while trying to 
kill a poisonous snake.  The diagnosis was residual fifth toe 
amputation with shrapnel fragments.  The examiner noted that 
there could be a significant alteration of range of motion 
during a flare-up, but the degree of change could not be 
stated with any medical accuracy.  A VA podiatry clinic note 
also dated in April 2007 notes that an X-ray revealed metal 
pieces in the area of the 5th metatarsal head and next 4th 
digit.   

The Board finds that the right little toe amputation 
residuals include a tender scar, but has not resulted in 
amputation of the metatarsal head.  This was demonstrated by 
the X-ray noting the presence of the metatarsal head.  
Therefore, although a 10 percent rating may be assigned for 
the tender scar under Diagnostic Code 7804, no higher or 
separate rating is warranted.  As the little toe amputation 
did not result in removal of the metatarsal head, the 
criteria for a compensable rating are not met under 
Diagnostic Code 5172.  Accordingly, the criteria for a 
disability rating higher than 10 percent for the service-
connected right little toe amputation have not been met.

VI.  Entitlement To An Increased (Compensable) Rating For 
Hearing Loss.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

The Veteran has been afforded hearing loss examinations but 
they do not reflect significant impairment.  On the 
authorized audiological evaluation by VA in December 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
20
20
15
20
20

The average pure tone hearing thresholds on the audiological 
evaluation was 19 decibels in the right ear and 19 decibels 
in the left ear.  Speech recognition scores could not be 
obtained  because the Veteran became agitated and stated that 
claustrophobia was bothering him.  The diagnosis was hearing 
within normal limits in both ears.  The examiner also stated 
that the previous four compensation and pension examination 
had shown his hearing to be within normal limits.  

The average pure tone thresholds demonstrated during the VA 
examination correspond to category I, and the scores for the 
left ear correspond to category I under Table VIA (Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average).  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the noncompensable 
rating which the RO assigned.  In addition, an exceptional 
pattern of hearing loss which would warrant evaluation under 
38 C.F.R. § 4.86 is not shown.  Accordingly, the Board 
concludes that the schedular criteria for a compensable 
disability rating for bilateral hearing loss are not met.  


ORDER

1.  Service connection for chronic pain syndrome, claimed as 
secondary to a service-connected disability, is denied.

2.  An effective date of May 29, 2003, for service connection 
for depression secondary to service-connected disability, is 
granted.   

3.  An increased rating for a left knee strain, currently 
rated as 30 percent disabling, is denied.

4.  An increased rating for a right ankle disorder, currently 
rated as 20 percent disabling, is denied.

5.  Entitlement to an increased rating for a right little toe 
amputation, currently rated as 10 percent disabling, is 
denied. 

6.  An increased (compensable) rating for hearing loss is 
denied.  


REMAND

The duty to assist requires that VA afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  

The Veteran has previously established service connection for 
two different left knee disabilities.  He has presented 
testimony that the service-connected knee disabilities 
altered his gait and resulted in left hip problems.  
Therefore, the Board concludes that an examination is 
required to determine the likelihood that the current 
problems are related to service-connected disability.

The Board also finds that additional development of the 
evidence is required to analyze the Veteran's claim for a 
TDIU benefit due to service-connected disabilities.  The 
Veteran's service-connected disabilities are PTSD with 
depression, rated as 50 percent disabling; a left knee strain 
with lateral instability, status postoperative shaving with 
lateral retinacular release, rated as 30 percent disabling; 
traumatic arthritis of the left knee, rated as 10 percent 
disabling; residuals of a right ankle injury with 
degenerative changes, rating as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; amputation of the 
right little toe with retained foregoing body and painful 
tender scar, rated as 0 percent disabling; tinnitus, rated as 
10 percent disabling; pseudofolliculitis barbae, rated as 10 
percent disabling; and hearing loss, rated as noncompensably 
disabling.  

The report of a VA general medical examination conducted in 
December 2008 reflects that the examiner stated that "No 
diagnosed condition was made that prevents the Veteran's 
employability at this time.  However, please see the separate 
orthopedic examination and psychology examination for their 
findings concerning these areas and how they may affect the 
Veteran's employability."  

Also of record is a VA PTSD examination report dated in 
December 2008 in which the examiner stated that PTSD does not 
cause unemployability.  A hearing loss examination dated in 
December 2008 contains a conclusion that employability would 
not be adversely affected by hearing loss.  A VA amputation 
examination contained a conclusion that the Veteran was 
unlikely to resume his previous occupation, but did not 
comment on other potential employment.  

The evidence of record contains the results of VA disability 
evaluations examinations conducted previously; however, those 
examination reports contain little information regarding the 
combined effect of the disabilities on the Veteran's ability 
to maintain gainful employment.  Given the foregoing, the 
Veteran should be scheduled for an appropriate VA examination 
for the purpose of determining the impact that the Veteran's 
service-connected disabilities has on his ability to engage 
in a substantial gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements to afford 
the Veteran a examination to obtain an 
opinion regarding the etiology of his claimed 
left hip disorder. The examiner should review 
the claims file.  The examiner is requested 
to offer a medical opinion as to the 
likelihood that any currently diagnosed left 
hip disorder is related to his service-
connected left knee disorders.  The opinion 
regarding whether left hip disorder is 
secondary to the service connected left knee 
disorder should address whether the left hip 
disorder was either caused or aggravated by 
the service-connected disability.  

2.  Schedule the Veteran for a VA examination 
to determine the current level of severity of 
the service connected disabilities and 
determine the combined effect on 
employability.  Provide the Veteran with 
adequate notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on the claim.  The Veteran's 
claims folder must be made available to and 
reviewed by the examining physician.  
Following the examination, the examiner 
should address the following:

a)  Describe all symptoms caused by the 
service-connected PTSD, and other service-
connected disabilities, as well as the 
severity of each symptom.  

b)  State whether the Veteran's service-
connected disabilities prevent him from 
obtaining or retaining a substantially 
gainful occupation.  Specifically, the 
examiner should describe what types of 
employment activities would be limited due to 
the Veteran's service-connected disabilities 
and any associated disorder, bearing in mind 
his entire social-medical history, including 
any degree of industrial impairment caused by 
one or more nonservice-connected disorders.

3.  Thereafter, the RO should review the 
examination reports to ensure that they are 
in compliance with the terms of this remand.  
If not, the reports should be returned to the 
examiners for correction of any deficiency.  
Where the remand orders of the Board or the 
Court are not complied with, the Board errs 
as a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
secondary service connection and TDIU issues 
on appeal.  If the benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


